               Case 2:17-cv-01512-JAM-DB Document 147 Filed 04/09/19 Page 1 of 3



 1   MARTE J. BASSI, ESQ. (SBN 130882)
     mbassi@behblaw.com
 2   D. MARK JACKSON, ESQ. (SBN 218502)
     mjackson@behblaw.com
 3   FARHEENA A. HABIB, ESQ. (SBN 243405)
     fhabib@behblaw.com
 4   BASSI, EDLIN, HUIE & BLUM LLP
     500 Washington Street, Suite 700
 5   San Francisco, CA 94111
     Telephone:    (415) 397-9006
 6   Facsimile:    (415) 397-1339
 7   Attorneys for Defendant
     GC SERVICES LIMITED PARTNERSHIP
 8
 9                                  UNITED STATES DISTRICT COURT
10                                 EASTERN DISTRICT OF CALIFORNIA
11                                        SACRAMENTO DIVISION
12
13   N.L., an infant by his mother and natural
                                        )                    Case No. 2:17-cv-01512-JAM-DB
     guardian SANDRA LEMOS,             )
14                                      )                    STIPULATION AND [PROPOSED]
                Plaintiffs,             )                    ORDER REGARDING DISMISSAL
15                                      )
          vs.                           )
16                                      )
     CREDIT ONE BANK, N.A., GC SERVICES )
17   LIMITED PARTNERSHIP, IENERGIZER )
     HOLDINGS, LIMITED, AND FIRST       )
18   CONTACT, LLC AKA/ IQOR HOLDINGS, )
     INC.                               )
19                                      )
                Defendants.             )                    Hon. John A. Mendez
20                                      )
                                        )
21                                      )
                                        )
22
23             The parties, pursuant to Fed. R. Civ. P. 41(a), hereby stipulate to the dismissal with
24   prejudice of the above-captioned action and all underlying claims with prejudice, as to GC
25   Services Limited Partnership only, with each party to bear its own costs and attorneys’ fees.
26
27
28
     2573731



                                                         1
                              STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL
               Case 2:17-cv-01512-JAM-DB Document 147 Filed 04/09/19 Page 2 of 3



 1    Date: April 9, 2019                        MARCUS & ZELMAN, LLC

 2
 3
                                                 By: /s/ Yitzchak Zelman
 4                                               ____________________________________
                                                    YITZCHAK ZELMAN
 5                                                  Attorneys for Plaintiff
                                                    N.L., an infant by his mother and natural
 6                                                   guardian SANDRA LEMOS

 7
 8    Date: April 9, 2019                        BASSI, EDLIN, HUIE & BLUM LLP

 9
10
                                                 By: /s/ Farheena A. Habib
11                                               ____________________________________
                                                    FARHEENA A. HABIB
12                                                  Attorneys for Defendant
                                                    GC SERVICES LIMITED PARTNERSHIP
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     2573731



                                                     2
                            STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL
               Case 2:17-cv-01512-JAM-DB Document 147 Filed 04/09/19 Page 3 of 3



 1                                                 ORDER
 2             Based on the Stipulation for Dismissal entered into by the parties, the above-captioned
 3
     matter is hereby dismissed, as to GC Services Limited Partnership only, with prejudice pursuant
 4
     to Fed. R. Civ. P. 41(a), with each party to bear its own costs and attorneys’ fees.
 5
 6
 7   IT IS SO ORDERED
 8
     Date: ____________, 2019.
 9
10
11
                                                    UNITED STATES DISTRICT COURT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     2573731



                                                       3
                              STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL
